DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-3, 8, 9 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda (EP Publication 1020941).
Regarding claims 1, 11, 12 and 14, Ueda discloses a separator for a fuel cell comprising: a collector portion in the center of the separator and a manifold portion consisting of two parts that surround the edges of the collector portion and act as a frame, wherein the two parts of the manifold portion are sealed together around the edge of the collector portion (Paragraphs 0043-0046, 0058-0062).  Ueda also discloses that the separators are used in between membrane electrode assemblies comprising a cathode, anode and electrolyte so that the cathode is against an outer side of one part of the manifold portion and an anode is against an outer side of one part of the manifold portion of a different separator (Fig. 5 and Paragraph 0003).  Ueda shows in Fig. 5 that separators can be adjacent to one another.  Ueda teaches in claims 1 and 14 that the manifold portions are connected together to surround the circumferential edge portion of the collector portion.  The word, circumferential, means that the entire perimeter of the collector portion is retained and surrounded by the manifold portions.  

Regarding claims 8 and 9, Ueda teaches that the manifold portion can be made of a resin material used for sealing and a glass fiber to create a hard plastic material for improved mechanical strength (Paragraph 0047).
Ueda teaches every limitation of claims 1-3, 8, 9 and 11-14 of the present invention and thus anticipates the claims.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

5.	Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (EP Publication 1020941) in view of Hood (GB Publication 2500383).
The teachings of Ueda have been discussed in paragraph 3 above.  Ueda teaches every limitation of claim 6 of the present invention, as discussed in paragraph 3 above.
Ueda fails to disclose that the collector portion comprises a folded over edge in which the coolant flowpath is formed, that the anode fluid flow region is defined by a stepped down edge and fluid distributing protrusions, and that the coolant fluid flow region is defined by a stepped down edge.
Hood discloses a bipolar fuel cell plate having a cathode fluid flow field region, wherein the edge of the plate is folded over and a coolant flows through the folded portion (Page 4, Line 31-Page 5, Line 7), as recited in claim 4 of the present invention.  Hood also discloses that the anode and coolant fluid flow paths have stepped down edges and the anode fluid flow path has fluid distribution protrusions (Page 5, Line 19-Page 6, Line 29 and Figs. 4-6), as recited in claims 5 and 7 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the manifold portion of Ueda could have a folded portion because Hood teaches that this encloses microchannels to prevent leaking of gases and liquids.  It also would have been obvious to one of ordinary skill in the art that the anode and coolant fluid flow paths could include stepped down edges and fluid distributing protrusions because Hood teaches that these allow for the fluids to .
6.	Claims 10, 20 and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (EP Publication 1020941) as evidenced by GL Plastics (2K Injection Molding).
The teachings of Ueda have been discussed in paragraph 3 above.  Ueda teaches every limitation of claims 22-26, as discussed in paragraph 3 above.  Ueda also teaches that the manifold portion is formed by injection molding (Paragraph 0056), as recited in claims 10 and 20 of the present invention.
Ueda fails to specifically teach that the injection molding is 2K molding.
As evidenced by GL Plastics, 2K injection molding is injection molding with two different plastic materials.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the injection molding used in Ueda could be 2K molding because the manifold portion of Ueda comprises two types of materials (that need to be molded together.
Response to Arguments
7.	The terminal disclaimer, filed on 12/30/2021, has overcome the obviousness double patenting rejection that was presented in the last Office Action.  Therefore, the rejection has been withdrawn.
8.	The amendments made to the claims, filed on 12/30/2021, have overcome the 35 USC 112 rejections that were presented in the last Office Action.  Therefore, the rejections have been withdrawn.
12/30/2021, regarding the 35 USC 102 and 35 USC 103 rejections, have been fully considered but they are not persuasive.
	Applicants argue that Ueda fails to disclose anode and cathode frame openings and that the manifold surrounds an entire perimeter of the collector portion.  Ueda teaches in claims 1 and 14 that the manifold portions are connected together to surround the circumferential edge portion of the collector portion.  The word, circumferential, means that the entire perimeter of the collector portion is retained and surrounded by the manifold portions.  Additionally, Ueda shows in Figs. 1, 2A and 2B that the manifold portions are formed in the shape of the frame and that the collector portion 102 is placed in the opening of the frame.  Thus, when the manifold is split into the two portions 401 and 402 (cathode and anode), as shown in Fig. 4C, each portion has an opening in which the collector portion is placed.  Therefore, Ueda teaches every limitation of claims 1-3, 8-9 and 11-14.
	Applicants also argue that Hood and GL Plastics fail to cure the deficiencies of Ueda.  As discussed above, Ueda teaches every limitation of claims 1-3, 8-0 and 11-14.  Hood and GL Plastics are only relied upon to teach limitations of remaining dependent claims.
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722